     Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

CERTAIN UNDERWRITERS AT LLOYD’S              §
LONDON AND CERTAIN INSURANCE                 §
COMPANIES SUBSCRIBING TO POLICY              §
B0823EE110211, individually and as           §
subrogees of CHEVRON U.S.A. INC., et al.     §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §    Civil Action No. 16‐cv‐03050
                                             §                   Jury Requested
AMERICAN GLOBAL MARITIME, INC., et al.       §
                                             §
       Defendants.                           §



            Plaintiff Underwriters’ Motion for Reconsideration and Correction of
             the Court’s Rule 60(b) Ruling Regarding the Dismissal of Floatec LLC


                                      J. Clifton Hall III
                                     Claude L. Stuart III
                                     Karen K. Milhollin
                                         Neil E. Giles
                                HALL MAINES LUGRIN, P.C.
                                Williams Tower, 64th Floor
                                   2800 Post Oak Blvd.
                                Houston, Texas 77056‐6125
                                     Tel: 713.871.9000
                                     Fax: 713.871.8962

               Attorneys for Plaintiffs Certain Underwriters at Lloyd’s London
           and Certain Insurance Companies Subscribing to Policy B0823EE110211,
                   individually and as subrogees of CHEVRON U.S.A. INC.
     Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 2 of 7



             Plaintiff Underwriters’ Motion for Reconsideration and Correction of
              the Court’s Rule 60(b) Ruling Regarding the Dismissal of Floatec LLC

       Certain Underwriters at Lloyd’s London and Certain Insurance Companies Subscribing to

Policy B0823EE110211 (Underwriters), move under Federal Rule of Civil Procedure 60(b)(1) for

reconsideration and correction of error in the Court’s Memorandum and Opinion (Docket Entry

No. 127). Rule 60(b)(1) provides relief from mistakes, inadvertence, surprise and other errors.

“Mistake” may encompass judicial mistake. Oliver v. Monsanto Co., 56 F.R.D. 370, 372 (S.D. Tex.

1972), aff'd sub nom. Oliver v. Home Indem. Co., 487 F.2d 514 (5th Cir. 1973) (citations

omitted). Reconsideration is generally analyzed under the standards for a motion to alter or

amend judgment under Rule 59(e) or a motion for relief from a judgment or order under Rule

60(b). Kellogg Brown & Root Intern., Inc. v. Altanmia Commercial Mktg. Co. W.L.L., 07‐2684,

2009 WL 514054, at *5 (S.D. Tex. Mar. 2, 2009) (citing Hamilton Plaintiffs v. Williams Plaintiffs,

147 F.3d 367, 371 n.10 (5th Cir. 1998)).

       In denying Underwriters’ Rule 60(b) motion, this Court ruled that Floatec never assumed

liability for damage to Chevron’s property, had no duty to insure Chevron for damage to

Chevron’s property, and therefore FloaTEC’s CGL policy is not primary for any loss (assuming

the CGL would cover professional negligence). (Docket Entry No. 127 at 12‐13). These rulings

relied in error upon superseded contract provision (section 9.3 of the Chevron‐FloaTEC

contract), which the Court quoted as support for its conclusion that FloaTEC never expressly

assumed liability for damage to Chevron’s property because FloaTEC’s liability was to ‘“be

determined at law”’ (Docket Entry No. 127 at 12). This Court’s mistaken reliance on the

superseded contract provision led it to conclude that Floatec’s “commercial liability insurance



545825v2                                         1                      Underwriters Rule 60(b) Motion
                                                                   for Relief from Partial Final Judgment
     Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 3 of 7



did not need to be primary insurance for those damages or losses.” (Docket Entry No. 127 at

12‐13).

          The original section 9.3 of the contract was replaced by Amendment 1 to the Chevron‐

Floatec contract. It provides that FloaTEC expressly assumes liability for damage to Chevron’s

property:




553536                                          2             Underwriters Motion for Reconsideration
                                                                and Correction of the Rule 60(b) Ruling
      Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 4 of 7



(Docket Entry No. 30‐3 at 41 [Floatec MTD 00162]).1 FloaTEC’s agreement to indemnify Chevron

for damage to its property is significantly different from the original provision relied on by the

Court. It means that Floatec’s commercial liability insurance was intended to be the primary

insurance for such damage.

        This Court has recognized that the CAR policy “permits Other Assureds to alter coverage

through contract.” (Docket Entry No. 111 at 44‐46). See Bott v. J.F. Shea Co., Inc., 388 F.3d 530

(5th Cir. 2004) (recognizing waiver of contractual right to coverage). FloaTEC contractually

waived any rights under the CAR policy by expressly assuming responsibility for damage to

Chevron’s property arising from FloaTEC’s work, by agreeing to insure its contractual obligation

and make its own insurance primary, and by agreeing that Chevron’s insurance would not

contribute. This Court’s conclusion that a purported Other Assured can contractually waive

coverage under the CAR policy applies both to Underwriters’ direct (unsubrogated) tort claims

against Global Maritime and to Underwriters’ subrogated claims against FloaTEC. In

subrogation, Underwriters stand in Chevron’s shoes and may enforce FloaTEC’s contractual

promises to Chevron.

        The Court’s analysis of the “other insurance” clauses of the CAR policy and FloaTEC’s

liability policy is inapplicable here. The “other insurance” clauses apply only if coverage under

both policies is triggered. St. Paul Mercury Ins. Co. v. Lexington Ins. Co., 78 F.3d 202, 210 (5th

Cir. 1996) (“other insurance” clauses apply when the insured has concurrent coverage from

more than one policy covering the same occurrence); Graves v. Traders & Gen. Ins. Co., 214 So.



1
 Underwriters’ original briefing relied upon the amended provision. (Docket Entry No. 41 at 42 (citing amended
section 9.3)).
553536                                                 3                Underwriters Motion for Reconsideration
                                                                           and Correction of the Rule 60(b) Ruling
     Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 5 of 7



2d 116 (La. 1968) (“other insurance” clauses apply when there is double or concurrent coverage

under different policies). There is no concurrent coverage here because FloaTEC contractually

agreed Chevron’s insurance would not contribute for damage caused by FloaTEC’s work.

         Whether FloaTEC’s liability policy covers it for this loss is irrelevant because FloaTEC is

bound by its contractual agreement to forego contribution from Chevron’s insurance.

Nevertheless, the liability policy does cover FloaTEC for this loss despite the professional

liability exclusion. The exclusion is “limited” and expressly states it “does not apply to

[FloaTEC’s] operations in connection with construction work performed by [FloaTEC] or on

[FloaTEC’s] behalf.” (Docket Entry No. 116‐2 at 44). See also Willbros RPI, Inc. v. Continental Cas.

Co., 601 F.3d 306, 310 (professional liability exclusion did not preclude duty to defend

allegations of defective construction work). And, if coverage is the lodestar for enforcing

FloaTEC’s contractually assumed liability, FloaTEC also maintained a professional indemnity

policy that covers its professional liabilities for the Big Foot project.

         The Court’s conclusion that Underwriters cannot legally pursue Chevron’s contract

rights against FloaTEC because that would allow Underwriters to raise the contract obligations

as a defense to Chevron’s claims for coverage conflates coverage and subrogation. (Docket

Entry No. 127 at 14). Chevron is the Principal Assured. The Special Conditions for Other

Assureds does not apply to Chevron’s coverage. There is no policy provision defeating Chevron’s

coverage based on underlying contract obligations. The policy allows Chevron to control

whether the benefits of the CAR policy are passed to Chevron’s contractors. Chevron’s contract

with FloaTEC prevents FloaTEC from using Chevron’s insurance to cover damage caused by

FloaTEC’s negligence. Underwriters paid Chevron’s coverage claim; Underwriters are now

553536                                             4              Underwriters Motion for Reconsideration
                                                                    and Correction of the Rule 60(b) Ruling
      Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 6 of 7



entitled to pursue Chevron’s rights under the FloaTEC contract in subrogation. Standing in

Chevron’s shoes, Underwriters may legally enforce the contractual indemnities and liabilities

that FloaTEC freely agreed to undertake, including indemnifying Chevron for the loss, making

FloaTEC’s insurance coverage primary, and making Chevron’s insurance noncontributory.

                                                   Conclusion

        The Court has relied on a contract provision that was amended. Under the amended

provision, Underwriters have a valid claim for reimbursement against FloaTEC (and FloaTEC’s

insurer) since FloaTEC contractually agreed to be responsible for damage to Chevron property

and that FloaTEC’s insurance would be primary and non‐contributory with Chevron’s

insurance.2 FloaTEC should be held to its contractual agreements, including the waiver of

coverage under the CAR policy. Underwriters request an expedited indicative ruling under Rule

62.1 in their favor.

                                                     Respectfully submitted,

                                                     By:      /s/      J. Clifton Hall III
                                                              J. Clifton Hall III
                                                              Attorney‐in‐Charge
                                                              (TX 00793204)(Fed. 20250)
                                                              chall@hallmaineslugrin.com
                                                              Williams Tower, 64th Floor
                                                              2800 Post Oak Boulevard
                                                              Houston, Texas 77056‐6125
                                                              Tel.     713.871.9000
                                                              Fax      713.871.8962

                                                     Attorneys for Plaintiffs Certain Underwriters at
                                                     Lloyd’s London and Certain Insurance Companies
                                                     Subscribing to Policy B0823EE110211



2
 Doc. 30‐3 at 28‐29 (Floatec insurance obligation Sec. 10.2(B); Sec. 10.3(C)(2)) (FloaTEC MTD 00149‐150).
553536                                                   5                 Underwriters Motion for Reconsideration
                                                                              and Correction of the Rule 60(b) Ruling
     Case 4:16-cv-03050 Document 128 Filed on 12/28/18 in TXSD Page 7 of 7



OF COUNSEL:
HALL MAINES LUGRIN, P.C.
Claude L. Stuart III
cstuart@hallmaineslugrin.com
(TX 19426620)(Fed. 13824)
Karen K. Milhollin
(TX 00790180)(Fed. 18038)
kmilhollin@hallmaineslugrin.com
Neil E. Giles
(TX 00784126)(Fed. 16782)
ngiles@hallmaineslugrin.com

                                       Certificate of Service

        On December 28, 2018, I electronically submitted this document with the clerk of court
for the U.S. District Court, Southern District of Texas, using the electronic case filing system. All
counsel of record were served electronically or as authorized by Fed. R. Civ. P. 5(b)(2).

 Andrew S. de Klerk                                  Randall Treadaway
 T. Patrick O’Leary                                  Brett M. Bollinger
 Brandon K. Thibodeaux                               Zaunbrecher Treadaway Bollinger LLC
 Frilot LLC                                          406 N. Florida Street, Ste. 2
 3700 Energy Centre                                  Covington, LA 70433
 1100 Poydras Street                                 Tel:   985.871.8787
 New Orleans, LA 70163‐3700                          Fax: 985.871.8788
 Tel:     504.599.8010                               Email: Randy@ztlalaw.com
 Fax: 504.599.8110                                   Email: Brett@ztlalaw.com
 Email: adeklerk@frilot.com
 Email: poleary@frilot.com                           Attorneys for American Global
 Email: bthibodeaux@frilot.com                       Maritime, Inc.
 Attorneys for Floatec LLC d/b/a
 Floatec Solutions LLC

                                                       /s/      J. Clifton Hall III
                                                       J. Clifton Hall III




553536                                           6                Underwriters Motion for Reconsideration
                                                                    and Correction of the Rule 60(b) Ruling
